Citation Nr: 0832799	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-36 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for subacute peripheral 
neuropathy of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
claim.

On the November 2007 VA Form 9, the veteran indicated that he 
wished to participate in a Board Central Office hearing in 
support of his claim of entitlement to service connection for 
subacute peripheral neuropathy of the feet.  In 
correspondence received from the veteran's representative in 
June 2008, it was noted that the veteran erroneously checked 
the box for a hearing in Washington, DC.  The veteran 
indicated he wished to withdraw his request for a Central 
Office hearing and request a Travel Board hearing instead.  
As such, this claim is remanded to schedule the veteran for a 
Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to 
schedule the veteran for a Travel Board 
hearing.  After the hearing has been 
held, or if the veteran fails to report 
for the hearing or withdraws the hearing 
request, the case should be returned 
directly to the Board for further 
consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

